Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
As required by M.P.E.P. 609 (C), the applicant’s submission of the information Disclosure Statement dated 08/30/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson et al. (US Pub. 2016/0055108).
Regarding independent claim 1, Williamson discloses a method, comprising: redirecting a read request to logic circuitry (Fig.1: hypervisor 180), the read request associated with an address indicating an access to a first base register of the logic circuitry (Fig.1: hypervisor 180) (Fig.3 and [0032]: FIG. 3 depicts a flow diagram of an example method 300 for processing, by a hypervisor, a read operation with respect to an interrupt mapping table of a physical device associated with a virtual machine, in accordance with one or more aspects of the present disclosure. Method 300 may be performed by a computer system that may comprise hardware (e.g., circuitry, dedicated logic, and/or programmable logic), software (e.g., instructions executable on a computer system to perform hardware simulation), or a combination thereof. Method 300 and/or each of its individual functions, routines, subroutines, or operations may be performed by one or more processors of the computer system executing the method. In certain implementations, method 300 may be performed by a single processing thread. Alternatively, method 300 may be performed by two or more processing threads, each thread executing one or more individual functions, routines, subroutines, or operations of the method. In an illustrative example, the processing threads implementing method 300 may be synchronized (e.g., using semaphores, critical sections, and/or other thread synchronization mechanisms).); and 
generating, by the logic circuitry, an interrupt message to send to a hypervisor, wherein the generated interrupt message is associated with accessing a second base register of the logic circuitry (Fig.4 and [0038]; FIG. 4 depicts a flow diagram of an example method 400 for processing, by a hypervisor, a write operation with respect to an interrupt mapping table of a physical device associated with a virtual machine, in accordance with one or more aspects of the present disclosure. Method 400 may be performed by a computer system that may comprise hardware (e.g., circuitry, dedicated logic, and/or programmable logic), software (e.g., instructions executable on a computer system to perform hardware simulation), or a combination thereof. Method 400 and/or each of its individual functions, routines, subroutines, or operations may be performed by one or more processors of the computer system executing the method. In certain implementations, method 400 may be performed by a single processing thread. Alternatively, method 400 may be performed by two or more processing threads, each thread executing one or more individual functions, routines, subroutines, or operations of the method. In an illustrative example, the processing threads implementing method 400 may be synchronized (e.g., using semaphores, critical sections, and/or other thread synchronization mechanisms).).
Regarding independent claim 10, Williamson discloses a method, comprising: redirecting, by a memory management component, a request to write data to a virtual address to logic circuitry; receiving address register access information at the hierarchical memory component indicative of an access to a first base register of logic circuitry; and generating an interrupt message, by the hierarchical memory component, to send to a hypervisor, wherein the interrupt message is associated with a second base register of the logic circuitry (Fig.4 and [0038]; FIG. 4 depicts a flow diagram of an example method 400 for processing, by a hypervisor, a write operation with respect to an interrupt mapping table of a physical device associated with a virtual machine, in accordance with one or more aspects of the present disclosure. Method 400 may be performed by a computer system that may comprise hardware (e.g., circuitry, dedicated logic, and/or programmable logic), software (e.g., instructions executable on a computer system to perform hardware simulation), or a combination thereof. Method 400 and/or each of its individual functions, routines, subroutines, or operations may be performed by one or more processors of the computer system executing the method. In certain implementations, method 400 may be performed by a single processing thread. Alternatively, method 400 may be performed by two or more processing threads, each thread executing one or more individual functions, routines, subroutines, or operations of the method. In an illustrative example, the processing threads implementing method 400 may be synchronized (e.g., using semaphores, critical sections, and/or other thread synchronization mechanisms).). 
Regarding independent claim 17, Williamson discloses an apparatus, comprising: memory management circuitry coupled to logic circuitry, wherein the memory management circuitry is configured to: redirect, to the logic circuitry, a request to write data to a volatile memory device, wherein the request is indicative of an access to a first base register of the logic circuitry, wherein the logic circuitry is configured to cause the data to be written to a non-volatile memory device based, at least in part, on receipt of the redirected request (Fig.4 and [0038]; FIG. 4 depicts a flow diagram of an example method 400 for processing, by a hypervisor, a write operation with respect to an interrupt mapping table of a physical device associated with a virtual machine, in accordance with one or more aspects of the present disclosure. Method 400 may be performed by a computer system that may comprise hardware (e.g., circuitry, dedicated logic, and/or programmable logic), software (e.g., instructions executable on a computer system to perform hardware simulation), or a combination thereof. Method 400 and/or each of its individual functions, routines, subroutines, or operations may be performed by one or more processors of the computer system executing the method. In certain implementations, method 400 may be performed by a single processing thread. Alternatively, method 400 may be performed by two or more processing threads, each thread executing one or more individual functions, routines, subroutines, or operations of the method. In an illustrative example, the processing threads implementing method 400 may be synchronized (e.g., using semaphores, critical sections, and/or other thread synchronization mechanisms).).
Regarding claim 2, Williamson teaches prior to redirecting the read request, initiating the read request (abstract: intercepting, by a hypervisor running on a host computer system, a memory read operation initiated by a virtual machine with respect to a first interrupt mapping table).
Regarding claim 3, Williamson teaches wherein the read request is received from an input/output (110) device (Fig.1).
Regarding claim 4, Williamson teaches gathering, at the hypervisor, address register access information of the second base register from the logic circuitry (Fig.4 and [0038]).
Regarding claim 5, Williamson teaches completing reading of the data by the logic circuitry (Fig.1).
Regarding claim 6, Williamson teaches determining, by the logic circuitry, a physical location of data associated with the read request ([0025]).
Regarding claim 7, Williamson teaches wherein: in response to the data being stored in a volatile memory device, executing the read request ([0037]: At block 340, the hypervisor may return the read value to the virtual machine and resume the virtual machine execution. Responsive to completing operations referenced by block 340, the method may terminate); and in response to the data being stored in a non-volatile memory device, storing the data in the volatile memory device (Fig.1).
Regarding claim 8, Williamson teaches transferring, via the hypervisor, the data to a non-persistent memory device (Fig.1).
Regarding claim 9, Williamson teaches in response to the data being stored in a persistent memory device, updating a memory management component to redirect read requests for the address to a volatile memory device ([0036] At block 330, the hypervisor may read, from an interrupt mapping table maintained by the hypervisor in the memory of the host computer system, a value referenced by the offset specified by the intercepted memory read operation. In certain implementations, the interrupt mapping table maintained by the hypervisor in the memory of the host computer system may be a copy of the interrupt mapping table of the physical device).
Regarding claim 11, Williamson teaches gathering, via the hypervisor, I/O device access information from the logic circuitry (Fig.4 and [0038]).
Regarding claim 12, Williamson teaches writing data to a location based on I/O device access information in the logic circuitry (Fig.4 and [0038]).
Regarding claim 13, Williamson teaches wherein writing the data comprises writing the data, via the hypervisor, to a non-volatile memory device (Fig.4 and [0038]).
Regarding claim 14, Williamson teaches wherein writing the data comprises writing the data, via the hypervisor, to a volatile memory device (Fig.4 and [0038]).
Regarding claim 15, Williamson teaches updating, via the hypervisor, the memory management component to direct requests for the I/O device virtual address to the volatile memory device (Fig.1).
Regarding claim 18, Williamson teaches wherein the logic circuitry is configured to: receive the request; receive virtual address information associated with the requested data; and generate an interrupt message to send to a hypervisor (Fig.4 and [0038]).
Regarding claim 20, Williamson teaches a hypervisor configured to receive the interrupt message and modify a location that the data is written to ([0039]: At block 410, a hypervisor running on a host computer system may intercept a memory write operation initiated by a virtual machine with respect to a memory page comprising an interrupt mapping table of a physical device. The memory write operation may identify the new value to be written and may further identify the location to be written to by specifying the offset relative to the base address of the interrupt mapping table. In certain implementations, the interrupt mapping table may be provided by a table compliant with MSI-X specification. The physical device may be associated with the virtual machine in the PCI pass-through mode, as described in more details herein above.).

Allowable Subject Matter
Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135